DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-23, drawn to a surgical laser capsulorhexis system. 
Group II, claims 24-28, drawn to a method of performing laser tissue cutting using a visible alignment target.
Group III, claim 29, drawn to a method for performing laser tissue cutting in a single shot.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I, II and II lack unity of invention because even though the inventions of these groups require the technical feature of a laser source generating a laser cutting beam with a 2D beam pattern, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gooding et al. (US 2015/0005754). Particularly Gooding discloses a laser cutting beam (Fig. 2A, (88)) with a two-dimensional beam pattern (par. [0025]: …treatment scan patterns can be automatically generated by the scanner (50) under the control of controller (300).  Such patterns may be comprised of a single spot of light, multiple spots of light, a continuous pattern of light, multiple continuous patterns of light, and/or any combination of these).

During a telephone conversation with Feng Shan on February 23, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-29 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed toa nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-15, 18-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gooding et al. (Publication No. US 2015/0005754, hereinafter “Gooding”).
Regarding claim 1, Gooding discloses a surgical laser capsulorhexis system comprising (Fig. 2A, (88) and par. [0033]: … facilitate interventional steps such as capsulorhexis): 
a laser source (Figs. 1 and 2A, (4), (88) and par. [0018]: …FIG. 1 which includes an ultrafast ("UF") light source or treatment beam 4 (e.g. a femtosecond laser…), configured to generate a laser cutting beam (par. [0027]: … laser-assisted surgical procedure...used for cutting the lens capsule…); 
a beam guidance system, configured to guide the laser cutting beam from the laser source (Fig. 1, (200) and par. [0031]: An aim subsystem (200) is employed in the configuration shown in FIG. 1.  The aim beam (202) is generated by an aim beam light source (201)…); 
a beam focuser, configured to guide the laser cutting beam from the laser source and to generate a focused laser cutting beam (Fig. 1, (214) and pars. [0022], [0027]: The UF laser (4) and controller (300) can be set to target the surfaces of the targeted structures in the eye (68) and ensure that the beam (6) will be focused where appropriate and not unintentionally damage non-targeted tissue...Laser focusing may also be accomplished using one or more methods including direct observation of an aiming beam, Optical Coherence Tomography, Purkinje imaging, Scheimpflug imaging, confocal or nonlinear optical microscopy, fluorescence imaging, ultrasound, or other known ophthalmic or medical imaging modalities and/or combinations thereof, [0031]: The aim beam (202) next passes through a beam conditioning device (214)), the focused laser cutting beam having a two- dimensional beam pattern (par. [0025], [0027]: … the laser focusing methods, including 2D and 3D patterning); 
a beam coupler, configured to redirect the focused laser cutting beam (par. [0031]: … the optical system (214) is used to image aperture (212) to a desired location such as a conjugate location of aperture (14).  The aim beam (202) next reflects off of fold mirrors (222 & 220), which are preferably adjustable for alignment registration to UF beam (6) subsequent to beam combiner (34).  The aim beam (202) is then incident upon beam combiner (126) where the aim beam (202) is combined with OCT beam (114).  Beamcombiner (126) reflects the aim beam (202) and transmits the OCT beam (114), which allows for efficient operation of the beamcombining functions at both wavelength ranges); and 
(Figs. 2A and 2B , (66)), configured to guide the redirected focused laser cutting beam to a tissue surface of a procedure eye (Figs. 2A and 2B (66), (68), (94) and par. [0033]: …focusing lens (66) configuration wherein the distal aspect (173) of the lens (66) is placed into direct contact with the cornea and/or sclera (94) of the eye).  
Regarding claim 2, Gooding discloses the surgical laser capsulorhexis system of claim 1, wherein the beam focuser (Fig. 1, (200)) includes a beam-shaping element (Fig. 1, (214)) selected from the group consisting an axicon optical element, a diffractive element, a holographic element, a spatial light modulator, a refractive element, bundle fibers, a ring illuminator, a micro-mirror device, a MEMS based device, and a deformable platform (par. [0031]: aim beam (202) emerging from an optical fiber, the beam conditioning device (214) can simply include a beam expanding telescope with two optical elements (216 and 218) in order to achieve the intended beam size and collimation).  
Regarding claim 3, Gooding discloses the surgical laser capsulorhexis system of claim 2, wherein the beam focuser is a micro-mirror device, a MEMS based device, a deformable platform, a galvanometer-based scanner, a polygon scanner, or a resonant PZT scanner (par. [0024]: X-Y scanning is achieved by the scanning device (50) preferably using two mirrors (52 & 54) under the control of control electronics (300), which rotate in orthogonal directions using motors, galvanometers, or any other well known optic moving device).  
Regarding claim 4, Gooding discloses the surgical laser capsulorhexis system of claim 1, wherein the two-dimensional beam pattern is selected from the group consisting of a line, a circle, a ring, an ellipse, a curve, a star, a spiral, a raster, a cross, concentric circles, a constant-radius asterisk, a multiple-radius asterisk, an arcuate shape of various length and angular locations, and a multiply folded path (pars. [0025]: Such patterns may be comprised of a single spot of light, multiple spots of light, a continuous pattern of light, multiple continuous patterns of light, and/or any combination of these, [0026]: The …character of optical beam 6 and/or the scan pattern the beam 6 forms on the eye (68)…).  
Regarding claim 5, Gooding discloses the surgical laser capsulorhexis system of claim 1, wherein the laser source has an operating wavelength in 0.7-2.5 micron wavelength range (par. [0018]: …the UF wavelength can vary between about 800 nm and about 1100 nm…).  
Regarding claim 6, Gooding discloses the surgical laser capsulorhexis system of claim 1, further comprising a visible alignment target, configured to facilitate alignment of the redirected focused laser cutting beam into a target region of the tissue surface (Fig. 1 and par. [0025]: …the aiming pattern (using aim beam 202 described below)…defines its boundaries in order to assure that the treatment light is delivered only within the desired target area…).  
Regarding claim 7, Gooding discloses the surgical laser capsulorhexis system of claim 6, wherein the visible alignment target is generated by an (Fig. 1, (201)) indicating the location of the redirected focused laser cutting beam on a lens capsule surface (Fig. 1 and par. [0025]: …the aiming pattern (using aim beam 202 described below)…defines its boundaries in order to assure that the treatment light is delivered only within the desired target area…This may be done, for example, by having the aiming pattern provide an outline of the intended treatment pattern).  
Regarding claim 8, Gooding discloses the surgical laser capsulorhexis system of claim 6, wherein the visible alignment target covers a range of 3 mm - 15 mm in diameter on the tissue surface (par. [0024]: An f-theta lens 58…generating a spot size of 10 .mu.m, over a field of 10 mm, with an input beam size of 15 mm diameter…).  
Regarding claim 9, Gooding discloses the surgical laser capsulorhexis system of claim 6, wherein the visible alignment target is a ring, a line, a cross, a circle, a donut shape, a dot, an arc, a curve, or a star (par. [0037]: At least one of the circumferential layers may have a cross sectional shape that is tapered (i.e., with the smaller portion of the taper more immediately adjacent the eye tissue), and at least one of the circumferential layers may comprise a shape that is at least partially spherical (i.e., akin to a slice of a spherical shape).  
Regarding claim 12, Gooding discloses the surgical laser capsulorhexis system of claim 1, wherein the beam coupler includes a beam combiner (Fig. 1, (34) and par. [0023]: Beamcombiner (34) reflects the UF beam (6) (and transmits both the OCT 114 and aim 202 beams described below).  
Regarding claim 13, Gooding discloses the surgical laser capsulorhexis system of claim 1, wherein the beam coupler is a hand-held device (Figs. 4A-4E and par. [0036]: Referring to FIGS. 4A-4E…a configuration such as that shown in FIGS. 2C-3C may be deconstructed or decoupled to provide for convenient hand-manipulated placement…before subsequent coupling with the top portion (152) and movable portion (160) of a diagnostic and interventional system..).  
Regarding claim 14, Gooding discloses the surgical laser capsulorhexis system of claim 1, wherein the beam coupler and the patient interface lens are integrated (par. [0017]: …a patient interface assembly comprising a housing, an optical lens coupled to the housing, and an eye engagement assembly coupled to the housing).  
Regarding claim 15, Gooding discloses the surgical laser capsulorhexis system of claim 1, wherein the beam focuser and the beam coupler are integrated into one optical block (Fig. 2B, (88)).  
Regarding claim 18, Gooding discloses the surgical laser capsulorhexis system of claim 1, wherein the patient interface lens is a non-contact lens, positioned by a mechanical coupling to the beam coupler, a mechanical coupling to the surgical microscope, a suspension system or a lens holder, (Figs. 5A, 5B and 5C, (172) and par. [0037]: … a liquid layer (172) is shown interposed between the distal surface (178) of the focusing lens (92) and the cornea (94) and/or sclera, which are not in physical contact with each other.  The liquid layer (172) acts as a light-transmissive medium.  In the depicted embodiment, the liquid layer freely floats in the bottom portion 164 before interfacial (168) coupling of the bottom portion (164) and top portion (166) (i.e., the liquid layer 172 rests due to gravity in the bottom of the bottom portion 164 after the bottom portion 164 has been coupled to the cornea 94 and/or sclera using the bi-lobed lip portion 144, which may be fed vacuum through the vacuum channels 170 which are connected to the vacuum port 154 shown in FIG. 5C)), or is a contact lens configured to be contacted to the procedure eye (Fig. 2C and pars. [0026]: An optional focusing lens (66), which also may be loosely termed a "contact lens", which can be any suitable ophthalmic lens, can be used to help further focus the optical beam (6) into the patient's eye (68) while helping to stabilize eye position.  The positioning and character of optical beam 6 and/or the scan pattern the beam 6 forms on the eye (68) may be further controlled by use of an input device such as a joystick, or any other appropriate user input device (e.g. GUI 304) to position the patient and/or the optical system. [0034]: …a patient interface (182), which may be referred to as a "one-piece" interface, is shown interfaced with a movable portion (160) of a diagnostic and interventional system such as that described in reference to FIG. 1, the patient interface (182) comprising an interfacial seal configuration (130), a conical lower housing portion (132) which houses a focusing lens (66), and a cylindrical upper housing portion (134) with a proximal aspect configured to mechanically interface and couple with the movable portion (160) of the diagnostic and interventional system.  Preferably, in the depicted embodiment and other illustrative embodiments that follow, the patient interface (182) is coupled to the movable portion (160) of the diagnostic and interventional system with a load sensing interface, such as a platform comprising one or more load cells or load sensors.  
Regarding claim 19, Gooding discloses the surgical laser capsulorhexis system of claim 18, wherein the patient interface lens is embedded in a stabilizing mechanism, the stabilizing mechanism configured to stabilize the patient interface lens relative to the procedure eye (pars. [0026], [0039]:  With the patient interface coupled to a movable portion of the system (324) (i.e., by a mechanical interface coupling, vacuum coupling, etc), the movable portion may be utilized to move the patient interface into a desirable interfacing position relative to the patient's cornea and/or sclera (326), where the patient interface may be removably coupled to the cornea and/or sclera (for example, using vacuum, or mechanical load or pressure to create a liquid-tight seal which may also serve to stabilize the eye) (328)).  
Regarding claim 20, Gooding discloses the surgical laser capsulorhexis system of claim 19, wherein the stabilizing mechanism includes an air suction (par. [0032], [0037]: …vacuum suction subsystem and flange may be incorporated into the system and used to stabilize the interfacing between the focusing lens (66), pertinent housing thereof, and the eye (68)).  
Regarding claim 22, Gooding discloses the surgical laser capsulorhexis system of claim 1, wherein the aiming beam source has an operating wavelength in 0.4-0.8 micron wavelength range (par. [0031]: The aim beam (202) is generated by an aim beam light source (201), such as a helium-neon laser operating at a wavelength of 633 nm.  Alternatively a laser diode in the 630-650 nm range could be used).  
Regarding claim 23, Gooding discloses the surgical laser capsulorhexis system of claim 1, wherein the beam guidance system includes a fiber optical guide and a free space guidance system (par. [0031]: The aim beam (202) is generated by an aim beam light source (201), such as a helium-neon laser…an aim beam (202) emerging from an optical fiber…).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding in view of Schuele et al. (Publication No. US 2015/0272782, hereinafter “Schuele”).
Regarding claim 10, Gooding discloses the surgical laser capsulorhexis system of claim 1, but does not expressly disclose further comprising a surgical microscope, wherein the beam coupler is configured to redirect the focused cutting beam into an optical pathway of the surgical microscope.
 However, Schuele in the same field of endeavor: confocal laser eye surgery system, discloses further comprising a surgical microscope, wherein the beam coupler is configured to redirect the focused cutting beam into an optical pathway of the surgical microscope (par. [0133]: By diverting beam 28 …the laser beam is directed toward the microscope objective to focus on the target). This provides the benefit of allowing better focus of the laser light on the target while avoiding excessive attenuation of the light during cutting (par. [0133]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the surgical laser capsulorhexis system as taught by Gooding, a surgical microscope as taught by Schuele in order to allow for better focus of the laser light on the target while avoiding excessive attenuation of the light during cutting.
Regarding claim 11, the Gooding and Schuele combination discloses the surgical laser capsulorhexis system of claim 10, wherein the visible (par. [0025]: …treatment light is delivered only within the desired target area for patient safety…the aiming pattern provide an outline of the intended treatment pattern…the treatment pattern may be made known to the user, if not the exact locations of the individual spots themselves).  
Regarding claim 16, Gooding discloses all to the claimed surgical laser capsulorhexis system of claim 10 except, wherein the beam coupler is coupled to the surgical microscope with a defined optical/opto-mechanical relationship.  
Schuele discloses the beam coupler is coupled to the surgical microscope with a defined optical/opto-mechanical relationship (par. [0134]: The system 350 includes control electronics 325, a light source 320, an optional attenuator 340, a beam expander 335, an optional optical variable beam attenuator 340, a separate focus lens combination 345 and a scanning means 350.  The light beam 328 of light source 320 is propagated though beam-splitter and is focused through lens 360 to its target location 375).  
Regarding claim 17, the Gooding and Schuele combination discloses surgical laser capsulorhexis system of claim 10, wherein the beam coupler is coupled to the surgical microscope by a mechanical frame, a protruding arm (Fig. 2C and 4A-4E and pars. [0036] Referring to FIGS. 4A-4E, another embodiment (may be referred to as a "two-piece" embodiment) is depicted,…hand-manipulated placement (i.e., through the use of a lightweight handle 150) of the bottom portion (148) before subsequent coupling with the top portion (152) and movable portion (160) of a diagnostic and interventional system), a conical structure (Figs. 2C, 3A, 3B and [0034]: a conical lower housing portion (132) which houses a focusing lens (66), and a cylindrical upper housing portion (134) with a proximal aspect configured to mechanically interface and couple with the movable portion (160) of the diagnostic and interventional system).  
Regarding claim 21, Gooding discloses all of the surgical laser capsulorhexis system of claim 1 except, further comprising a footswitch, configured to start laser cutting (par. [0168]: …the user interface devices 308 can include devices such as…a footswitch…).  This is for the purpose of providing a user input to the control electronics to control the laser system (par. [0168]). 
Schuele discloses a footswitch, configured to start laser cutting (par. [0168]: …the user interface devices 308 can include devices such as…a footswitch…).  This is for the purpose of providing a user input to the control electronics to control the laser system (par. [0168]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the surgical laser capsulorhexis system as taught by Gooding, a footswitch as taught by Schuele in order to provide a hands-free user input to control the laser system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792